DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-5, 7, 9, 11-16, 18, and 20-23 are pending in this application.  Claims 6, 8, 10, 17, and 19 have been cancelled.  Claims 1-5, 7, 9, 11-16, 18, and 20-23 are rejected in this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9, 11-16, 18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Murthy et al (US 8309077) in view of Day et al (EP 0290295) for the reasons set forth in rejecting the claims in the last Office action.  The amendments to the claims are not seen to influence the conclusion of unpatentability previously set forth.
Murthy et al disclose a composition comprising an animal feed admixed with an immobilized antibacterial composition, an antibacterial composition that has been encapsulated, or a time-released, or control-released formulation of an antibacterial composition, where the composition comprises one or more than one strain of bacteriophage (see entire patent, especially column 12, lines 30-38 and claims 1-12}. The animal feed may be selected from the group consisting of a bird feed (implicitly moisture content below 5%), a fish feed, a porcine feed, a livestock feed, a poultry feed (i.e. mash), a domestic animal feed, and a food for aquaculture. The target bacteria may be any type of bacteria such as are bacteria that are known to contaminate animal feeds, liquid animal feeds, or animal feedlots generally.  Of particular interest are bacteria that also infect livestock, including swine, and poultry destined for human consumption for example but not limited to Salmonella, Campylobacter and E. coli O157:H7.  Example 7 discloses the delivery of active bacteriophages E. coli 0157 specific encapsulated bacteriophages (implicitly inactive until ingested} mixed with other supplements and added to animal feed in an amount of about 1-50g per animal per dose. The feed is then fed to the animal once per day for 5 days prior to slaughter.  Alternatively, a maintenance dose is given to the animal every 1-3 days. Analysis of the animal's manure reveals a decrease in the E.coli 0157 in the animal, indicating that active bacteriophages are delivered to the gut of the animal.
	The claims differ as to the specific recitation of amounts.
 	Day et al disclose a silage additive containing bacteriophages specific to those Clostridium species most commonly found in silages (i.e. contaminated feed), either alone or on a carrier or base, or combined with lactic acid bacteria and/or hydrolytic enzymes, and/or combined with other silage additive constituents at a bacteriophage concentration of 10° to 10' pfu (plaque forming units} per gram of forage (see entire document, especially page 3, lines 52-55 and claims 1-10). The formulation is effective not only as a food preservative but also as a growth promoter for livestock, by causing more efficient utilization of nutrients (page 4, lines 4-5).  Cattle treated both with augmented silage and direct administration, a compound effect is likely to be observed as, not only is there a better fermentation of the silage itself, so increasing nutritive value, but also an effect on milk production/weight gain is likely, through carry-over of phage in the silage into the rumen and subsequent compound effects from rumen manipulation (page 4, lines 8-71).  When used to preserve silage, a suitable preparation according to the invention contains from 102-1010 pfu/g, preferably 105-107/g (page 4, line 35-36, example 6 and 8).
	It would have been obvious to a person of ordinary skill in the art, to modify the amounts of Murthy et al as taught by Day et al because the use of bacteriophages in the feed art is expected and well-known.  Once the art has recognized the use of bacteriophages in the feed art then the use and manipulation of amounts is expected, obvious, and well-within the skill of the art.  Applicant is using known components for their art-recognized function to obtain no more than expected results.

	US Patent Nos. 10576114, 9956256, 9950018, 9861667, 9226518, and 8962297 are cited as of interest to the claimed invention.

Response to Arguments
Applicant's arguments filed May 2, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Murthy fails to disclose feeding livestock animal a contaminated feed product.
As set forth above, Murthy et al disclose a composition comprising an animal feed admixed with an immobilized antibacterial composition, an antibacterial composition that has been encapsulated, or a time-released, or control-released formulation of an antibacterial composition, where the composition comprises one or more than one strain of bacteriophage (see entire patent, especially column 12, lines 30-38 and claims 1-12}. The animal feed may be selected from the group consisting of a bird feed (implicitly moisture content below 5%), a fish feed, a porcine feed, a livestock feed, a poultry feed (i.e. mash), a domestic animal feed, and a food for aquaculture. The target bacteria may be any type of bacteria such as are bacteria that are known to contaminate animal feeds, liquid animal feeds, or animal feedlots generally.  Of particular interest are bacteria that also infect livestock, including swine, and poultry destined for human consumption for example but not limited to Salmonella, Campylobacter and E. coli O157:H7.  
Salmonella, Escherichia, Campylobacter and Clostridium, are known animal feed contaminants.  Contamination of animal feeds is well-known.  Murthy et al inherently and/or obviously teach contaminated animal feed.  Murthy et al teaches the use of a bacteriophage composition to preserve feed as is claimed.  The bacteriophage of Murthy serves to preserve.  
In the absence of a showing to the contrary, Applicant is using known components for their art-recognized function to obtain no more than expected results.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                         

LAW
June 17, 2022